Title: 1775 Septr. 18. Monday.
From: Adams, John
To: 


       This Morning John McPherson Esq. came to my Lodging, and requested to speak with me in Private. He is the Owner of a very handsome Country Seat, about five Miles out of this City: is the Father of Mr. McPherson, an Aid de Camp to General Schuyler. He has been a Captain of a Privateer, and made a Fortune in that Way the last War. Is reputed to be well skilled in naval Affairs.—He proposes great Things. Is sanguine, confident, positive, that he can take or burn every Man of War, in America.—It is a Secret he says. But he will communicate it to any one Member of Congress upon Condition, that it be not divulged during his Life at all, nor after his Death but for the Service of this Country. He says it is as certain as that he shall die, that he can burn any Ship.
       In the afternoon Mr. S.A. and I made visit at Mrs. Bedfords to the Maryland Gentlemen. We found Paca and Chase and a polite Reception from them. Chase is ever social and talkative. He seems in better Humour, than he was before the Adjournment. His Colony have acted with Spirit in Support of the Cause. They have formed themselves into a System and enjoyned an Association, if that is not an Absurdity.
      